Citation Nr: 0629736	
Decision Date: 09/19/06    Archive Date: 09/26/06

DOCKET NO.  00-07 622	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to benefits under 38 U.S.C.A. § 1151 for left 
hemisphere cerebrovascular accident with residual weakness of 
the right upper extremity. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

B. Buck, Associate Counsel




INTRODUCTION

The veteran served on active duty from October 1963 to 
October 1967.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions in January 2000 and 
February 2001 by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Columbia, South Carolina, which 
denied entitlement to the benefits currently sought on 
appeal.

The issue of compensation under § 1151 is REMANDED to the RO 
via the Appeals Management Center (AMC), in Washington, DC.  
VA will notify the veteran if further action is required. 


FINDING OF FACT

Hypertension was first manifested many years after service 
and has not been medically related to the veteran's service. 


CONCLUSION OF LAW

Hypertension was not incurred or aggravated in the veteran's 
active duty service; nor may it be so presumed.  38 U.S.C.A. 
§§ 1101, 1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

In correspondence dated in August 2000, the agency of 
original jurisdiction (AOJ) satisfied its duty to notify the 
veteran under 38 U.S.C.A. § 5103(a) (West 2002) and 38 C.F.R. 
§ 3.159(b) (2005).  Specifically, the AOJ notified the 
veteran of information and evidence necessary to substantiate 
the claim for service connection; information and evidence 
that VA would seek to provide; and information and evidence 
that the veteran was expected to provide.  While the veteran 
was not instructed to "submit any evidence in his possession 
that pertains to the claim," he was advised to notify VA of 
any information or evidence in support of his claim that he 
wished VA to retrieve for him.  In August 2001, the veteran 
informed VA that he had no further evidence to submit in 
connection with his claim.  Thus, the veteran was not 
precluded from participating effectively in the processing of 
his claim and the late notice did not affect the essential 
fairness of the decision. 

Because service connection is denied, any question as to the 
appropriate disability rating or effective date is moot, and 
there can be no failure to notify prejudice to the veteran.  
See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

VA has done everything reasonably possible to assist the 
veteran with respect to his claim for service connection 
benefits.  Service medical records have been associated with 
the claims file.  All relevant treatment records have been 
secured.  The veteran has been medically evaluated in 
conjunction with his claim and the required medical opinion 
sought.

Service Connection

The veteran seeks service connection for hypertension, which 
he contends initially manifested in service.  In order to 
establish service connection, three elements must be 
established.  There must be medical evidence of a current 
disability; medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See 38 C.F.R. § 3.303; see also Hickson v. West, 
12 Vet. App. 247, 253 (1999).  

The veteran carries a current diagnosis of hypertension.  See 
VA examination, August 2004.  Service medical records do not 
confirm such a diagnosis.  Three in-service blood pressure 
readings, however, are of record.  In September 1963, his 
systolic pressure was 138 and diastolic pressure was 88.  An 
April 1965 reading yielded a systolic pressure of 140 and 
diastolic pressure of 80.  In October 1967, at the veteran's 
separation examination, his systolic pressure was 140 and 
diastolic pressure was 60.

The VA physician who conducted the August 2004 exam reviewed 
the veteran's service medical records, to include these blood 
pressure readings.  The physician explained that under 
current diagnostic rationale, "the veteran would have been 
diagnosed as prehypertentional while in service," as the 
readings were still "borderline normal."  He concluded 
that, based on the service medical records, it was less than 
likely that the veteran's hypertension began during his 
active service.  

This opinion is rational.  The physician had full access to, 
and reviewed, the veteran's service medical records, as 
specifically stated in his opinion.  He explained the basis 
for his medical conclusion.  Thus, it is credible, and 
carries significant probative value.  It also serves as the 
only credible medical opinion of record on the issue of a 
nexus between the veteran's current hypertension and his 
service.  Absent evidence to the contrary, the Board is not 
in a position to further question this opinion.  Colvin v. 
Derwinski, 1 Vet. App. 171 (1991).   Accordingly, the weight 
of the evidence is against the veteran's claim for direct 
service connection for hypertension.  

Alternatively, the nexus requirement may be satisfied by 
evidence that a chronic disease subject to presumptive 
service connection (here, hypertension) manifested itself to 
a compensable degree within one year of separation from 
service.  38 U.S.C.A. §§ 1101, 1112 (West 2002); 38 C.F.R. 
§§ 3.307, 3.309 (2005).  In this case, the veteran separated 
from service in October 1967.  The first documented finding 
of hypertension is in VA outpatient records dated in March 
1999.  At that time, during the course of a psychiatric 
evaluation, "HTN (?)" was written.  Three months later, in 
June 1999, the veteran's recent pressures were logged, and a 
diagnosis of hypertension made.  The veteran was started on 
medication to control the pressure.  Because the first 
documented diagnosis of record is well beyond one year of the 
veteran's separation, the presumption for chronic diseases 
does not apply.  Service connection is not warranted for 
hypertension.

ORDER

Service connection for hypertension is denied.


REMAND

The record reveals that the veteran has not received the 
notice required under 38 U.S.C.A. § 5103(a) (West 2002) and 
38 C.F.R. § 3.159(b) (2005) relative to his claim under 
38 U.S.C.A. § 1151.  

In this case, such notice must accomplish the following: 
(1) inform the claimant about the information and evidence 
not of record that is necessary to substantiate the claim for 
compensation under the statutory provisions of 38 U.S.C.A. 
§ 1151; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim, or something to the effect that the 
claimant should "give us everything you've got pertaining to 
your claim(s)."  See Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  

In a letter dated in August 2001, the AOJ attempted to 
provide such notice to the veteran.  However, this notice is 
insufficient, as it does not advise the veteran of the 
specific statutory requirements necessary to substantiate a 
claim for § 1151 compensation.  Corrective notice should be 
sent, and the claim readjudicated after any additional 
development is completed.

The veteran essentially contends that he sought treatment for 
numbness in his right hand and arm at the Greenville, South 
Carolina outpatient clinic in August 1998.  He was refused 
treatment, purportedly because of questions regarding his 
veteran status.  He notes that he had received treatment at 
the Charleston VAMC in 1994 and 1995, and therefore should 
have been accepted for treatment in 1998.  In October 1998, 
the veteran was given an appointment for February 1999.  He 
contends that the failure to treat him in that two month span 
caused his condition to worsen to the point of becoming an 
inoperable medical situation.  

The Board's December 2003 remand requested that all records 
in the veteran's Medical Administrative Records file dated 
prior to, or pertaining to the period prior to, October 31, 
1998 be retrieved.  The Dorn VAMC in Columbia, South Carolina 
indicated that all records had been transferred to the 
Asheville, North Carolina VAMC.  Asheville indicated that 
they had been sent to the Greenville, South Carolina 
outpatient clinic.  The AOJ then requested the records from 
the Charleston, South Carolina VAMC, which indicated that the 
records had been sent to the Columbia, South Carolina VAMC.  
The next evidence in the file is correspondence from the 
Appeals Management Center (AMC), which put the Board's 
specific request to the Durham, North Carolina VAMC, with a 
note indicating that VAMCs in Charleston, Asheville, and 
Columbia had all indicated that the records may be located at 
Durham.  Durham sent medical records dated from June 2005 
forward. 

It is not clear whether the earliest records Durham had were 
those sent, beginning in June 2005, or if records prior to 
June 2005 were otherwise unavailable.  Records dated prior 
to, or pertaining to the period prior to, October 31, 1998 
should be requested from the Durham, North Carolina VAMC.  
See Stegall v. West, 11 Vet. App. 268 (1998) (a remand by the 
Board confers on the claimant, as a matter of law, the right 
to compliance with the remand orders).  A formal statement 
regarding the unavailability of the records prior to October 
1998 should be included in the case file if a negative reply 
is received.  

Accordingly, the case is REMANDED for the following action:

1.  Notify the veteran of the information 
and evidence necessary to substantiate his 
claim for compensation under 38 U.S.C.A. 
§ 1151 (West 2002).  Notify him of 
information and evidence that VA would 
seek to provide and information and 
evidence that he was expected to provide.  
Ask the veteran to "provide any evidence 
in his possession that pertains to the 
claim."

2.  All records in the veteran's Medical 
Administrative Records file dated prior 
to, or pertaining to the period prior to, 
October 31, 1998 should be requested from 
the Durham, North Carolina VAMC.

3.  Thereafter, readjudicate the issue on 
appeal.  If the determination remains 
unfavorable to the veteran, he and his 
representative should be furnished a 
supplemental statement of the case which 
addresses all evidence associated with the 
claims file since the last statement of 
the case.  The veteran and his 
representative should be afforded the 
applicable time period in which to 
respond.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
J. E. Day
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


